Citation Nr: 1456696	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-14 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System in Gainesville, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment rendered from August 25, 2011 through September 8, 2011 at University of Florida Health Shands Hospital (Shands) in Gainesville, Florida.



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1957 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida, by which reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by Shands from August 25, 2011 to September 8, 2011 was denied.


FINDINGS OF FACT

1. On August 25, 2011, the Veteran was transported by his wife to the emergency room at Indian River Medical Center (West Palm Beach VA Network) because he experienced acute episodes of severe headaches associated with nausea and vomiting.  He was assessed with having a spontaneous subarachnoid hemorrhage likely to be associated with ruptured aneurysm, was stabilized, then was transferred to Shands (a public hospital) where resources for a necessary medical procedure (i.e., coiling) was available after it was determined that local VA facilities did not have the resources for this procedure.

2. At the time of the private medical treatment at Shands, the Veteran had one service-connected disability which was rated at 100 percent (but was not a total disability permanent in nature); emergency treatment rendered at Shands was for a nonservice-connected disorder.
 
3. The medical care the Veteran received at Shands from August 25, 2011 through September 8, 2011 was treatment for a subarachnoid hemorrhage, a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.
 
4. For the medical care the Veteran received at Shands from August 25, 2011 through September 8, 2011, there were no VA medical facilities feasibly available (VA facilities at West Palm Beach did not have the proper resources for an endovascular coiling) and an attempt to use them beforehand would not have been reasonable.  There is conflicting evidence as to whether the Gainesville VA Medical Center would accept the Veteran and whether it would have been able to provide the needed care.
 
5. At the time of treatment at Shands, the Veteran was enrolled in the VA health care system and received VA health care within the 24-month period preceding the unauthorized emergency treatment.
 
6. The Veteran is financially liable to the provider of the treatment (Shands) for the treatment rendered from August 25, 2011 through September 8, 2011.
 
7. The Veteran had no other coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment at Shands.
 
8. The Veteran had no other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider for the treatment at Shands.
 
9. The Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the unauthorized medical expenses incurred from August 25, 2011 through September 8, 2011 at Shands have been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-1008 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals conflicting evidence as to at least two significant factors in this case.  The claim was denied locally essentially on the basis that the Gainesville VA Medical Center is across the street from Shands, and could have provided the care.  The record does not contain the opinion of a medical professional making this determination.

In the alternative, in his substantive appeal, the Veteran has indicated that he had a fairly rare medical situation, and that while Gainesville does the procedure that he needed they were not doing it at the time he needed the procedure.  He has reported that medical personnel and family members were in contact with several VA facilities, but it is unclear exactly how he came by this knowledge.  Never the less, it essentially puts the evidence in equipoise as to whether the Gainesville facility could have done the procedure at the time he needed it.

Moreover, records on file suggest that from the time of his initial treatment at Indian River contact was made with Gainesville, and initially he was to be accepted, but there was a repeat call that further authorization was needed.  It is not clear whether this was followed up as the Veteran was admitted to Shands, apparently with full notice to the VA.  Thus, it is not clear that he would have been admitted to the Gainesville facility, nor is it clear that appropriate care could have been provided at the time it was needed.  Thus, resolving reasonable doubt in the Veteran's favor, the claim is allowed.



	(CONTINUED ON NEXT PAGE)



ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment rendered from August 25, 2011 through September 8, 2011 at Shands is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


